Title: Thomas Jefferson to John Adams, 28 December 1812
From: Jefferson, Thomas
To: Adams, John


          Dear Sir Monticello Dec. 28. 12.
          An absence of 5. or 6. weeks, on a journey I take three or four times a year, must apologize for my late acknolegement of your favor of Oct. 12. after getting thro the mass of business which generally accumulates during my absence, my first attention has been bestowed on the subject of your letter. I turned to the passages you refer to in Hutchinson & Winthrop, and with the aid of their dates, I examined our historians to see if Wollaston’s migration to this state was noticed by them. it happens unluckily that Smith and Stith, who alone of them go into minute facts, bring their histories, the former only to 1623. and the latter to 1624. Wollaston’s arrival in Massachusets was in 1625. and his removal to this state was ‘some time’ after.Beverley & Keith, who come lower down, are merely superficial, giving nothing but those general facts which every one knew as well as themselves. if our public records of that date were not among those destroyed by the British on their invasion of this state, they may possibly have noticed Wollaston. what I possessed in this way have been given out to two gentlemen the one engaged in writing our history, the other in collecting our antient laws. so that none of these resources are at present accessible to me. recollecting that Nathaniel Morton in his New England’s Memorial, gives with minuteness the early annals of the colony of New Plimouth, & occasionally interweaves the occurrences of that on Massachusetts bay, I recurred to him, and, under the year 1628. I find he notices both Wollaston and Thomas Morton, and gives with respect to both, some details which are not in Hutchinson or Winthrop. as you do not refer to him, and so possibly may not have his book, I will transcribe from it the entire passage, which will prove at least my desire to gratify your curiosity as far as the materials within my power will enable me.
          Extract from Nathaniel Morton’s New England’s Memorial. pa. 93. to 99. anno 1628. ‘Whereas about three years before this time there came over one Captain 
   
   this gentleman’s name is here occasionally used and altho’ he came over in the year 1625 yet these passages in reference to Morton fell out about this year, and therefore referred to this place

Wollaston, a man of considerable parts, and with him 3. or 4. more of some eminency, who brought with them a great many servants, with provisions & other requisites, for to begin a plantation, and pitched themselves in a place within the Massachusetts-bay, which they called afterwards by their Captain’s name, Mount Wollaston; which place is since called by the name of Braintry, and amongst others that came with him, there was one mr Thomas Morton, who it should seem had some small adventure of his own or other mens amongst them, but had little respect, & was slighted by the meanest servants they kept. they having continued sometime in New England, & not finding things to answer their expectation, nor profit to arise as they looked for, the said Capt Wollaston takes a great part of the servants, & transports them to Virginia, & disposed of them there, and writes back to one mr Rasdale, one of his chief partners (& accounted their merchant) to bring another part of them to Virginia likewise, intending to put them off there, as he had done the rest; and he with the consent of the said Rasdale, appointed one whose name was Filcher to be his Lieutenant, & to govern the remainder of the plantation, until he or Rasdale should take further order thereabout.But the aforesaid Morton (having more craft than honesty) having been a petty-fogger at Furnivals-inn; he, in the others absence, watches an opportunity (commons being put hard among them) and got some strong drink and other junkets, & made them a feast, and after they were merry, he began to tell them he would give them good counsel; you see (saith he) that many of your fellows are carried to Virginia, and, if you stay still until Rasodales return, you will also be carried away & sold for slaves with the rest; therefore I would advise you to thrust out Lieutenant Filcher, and I, having a part in the plantation, will recieve you as my partners and consociates, so may you be free from service, and we will converse, plant, trade, and live together as equals (or to the like effect). this councsel was easily followed, so they took opportunity, & thrust Lieutenant Filcher out of doors, and would not suffer him to come any more amongst them, but forced him to seek bread to eat, & other necessaries amongst his neighbors, till he could get passage for England. (see the sad effect of want of good government.)
          After this they fell to great licentiousness of life, in all prophaneness, and the said Moreton became lord of misrule, & maintained (as it were) a school of atheism, and after they had got some goods into their hands, and got much by trading with the Indians, they spent it as vainly, in quaffing & drinking both wine & strong liquors in great excess (as some have reported) ten pounds worth in a morning, setting up a May-pole, drinking & dancing about it, & frisking about it, like so many fairies, or furies rather, yea & worse practices, as if they had anew revived & celebrated the feast of the Romans goddess Flora, or the beastly practises of the mad Bacchanalians. the said Morton likewise to shew his poetry, composed sundry rythmes & verces verses, some tending to lasciviousness, and others to the detraction & scandal of some persons names, which he affixed to his idle, or idol May-pole; they changed also the name of their place, and instead of calling it Mount Wolloston, they called it the Merry mount, as if this jollity would have lasted always. but this continued not long, for shortly after that worthy gentleman mr John Endicot who brought over a patent under the broad seal of England for the government of the Massachusetts, visiting those parts, caused that May-pole to be cut down, and rebuked them for their prophaness, & admonished them to look to it that they walked better; so the name was again changed, and called Mount Dagon.
          Now to maintain this riotous prodigality and profuse expence, the said Morton thinking himself lawless, and hearing what gain the fishermen made of trading of pieces, powder and shot; he as head of this consortship, began the practice of the same in these parts: & first he taught the Indians how to use them, to charge & discharge ’em & what proportion of powder to give the piece, according to the size or bigness of the same, and what shot to use for fowl, & what for deer; & having instructed them, he e imployed some of them to hunt & fowl for him; so as they became somewhat more active in that imployment than any of the English, by reason of their swiftness of foot, & nimbleness of body, being also quick sighted, & by continual exercise well knowing the haunt of all sorts of game; so as when they saw the execution that a piece would do, & the benefit that might come by the same, they became very eager after them, & would not stick to give any price they could attain to for them; accounting their bows & arrows but baubles in comparison of them.
          And here we may take occasion to bewail the mischief which came by this wicked man, & others like unto him; in that notwithstanding laws, for the restraint of selling ammunition to the natives, that so far base covetousness prevailed, & doth still prevail, as that the Salvages become amply furnished with guns, powder, shot, rapiers, pistols, & also well skilled in repairing of defective arms: yea some have not spared to tell them how gunpowder is made, and all the materials in it, and that they are to be had in their own land; and would (no doubt, in case they could attain to the making of Saltpeter) teach them to make powder; and what mischief may fall out unto the English in these parts thereby, let this pestilent fellow Morton (aforenamed) bear a great part of the blame and guilt of it to future generations. but lest I should hold the reader too long in the relation of the particulars of his vile actings; when as the English that then lived up & down about the Massachusetts, and in other places, percieving the sad consequences of his trading, so as the Indians became furnished with the English arms & ammunition, and expert in the improving of them, & fearing they should at one time or another get a blow thereby; and also taking notice, that if he were let alone in his way, they should keep no servants for him, because he would entertain any, how vile soever, sundry of the chief of the stragling plantations met together, and agreed by mutual consent to send to Plimouth, who were then of more strength to join with them, to suppress this mischief: who considering the particulars proposed to them to join together to take some speedy course to prevent (if it might be) the evil that was accrewing towards them; & resolved first to admonish him of his wickedness respecting the premises, laying before him the injury he did to their common safetey, and that his acting concerning the same, was against the King’s proclamation: but he so insolently persisted on in his way, and said, the king was dead, & his displeasure with him, and threatened them that if they come to molest him, they should look to themselves; so that they saw there was no way but to take him by force: so they resolved to proceed in such a way, & obtained of the Governor of Plimouth, to send Capt Standish and some other aid with him, to take the sd Morton by force, the which accordingly was done; but they found him to stand stifly on his defence, having made fast his doors, armed his consorts, set powder & shot ready upon the table; scoffed and scorned at them, and he and his complices being filled with strong drink, were desperate in their way: but he himself coming out of doors to make a shot at Capt Standish, he stepping to him, put by his piece & took him, and so little hurt was done; and so he was brought prisoner to Plimouth, and continued in durance till an opportunity of sending him for England, which was done at their common charge, and letters also with him, to the honourable council for New England, and returned again into the country in some short time, with less punishment than his demerits deserved (as was apprehended.) the year following he was again apprehended, and sent for England, where he lay a considerable time in Exeter goal: for besides his miscarriage here in New-England, he was suspected to have murthered a man that had ventured monies with him, when he came first into New England; and a warrant was sent over from the Lord Chief justice to apprehend him, by virtue whereof, he was by the Governor of Massachusetts sent into England, & for other of his misdemeanours amongst them in that government, they demolished his house, that it might no longer be a roost for such unclean birds. Notwithstanding he got free in England again, and wrote an infamous and scurrilous book against many godly and chief men of the country, full of lies and slanders, and full fraught with prophane calumnies against their names and persons, and the ways of god. but to the intent I may not trouble the reader any more with mentioning of him in this history: in fine, sundry years after he came again into the country, and was imprisoned at Boston, for the aforesaid book and other things, but denied sundry things therein, affirming his book was adulterated. and soon after being grown old in wickedness; at last ended his life at Piscataqua. but I fear I have held the reader too long about so unworthy a person, but hope it may be useful to take notice how wickedness was beginning, and would have further proceeded, had it not been prevented timely.’
          So far Nathaniel Morton. the copy you have of Thomas Morton’s New English Canaan, printed in 1637 by Stam at Amsterdam, was a second edition of that ‘infamous and scurrilous book against the godly,’ the 1st had been printed in 1632. by Charles Green in a 4to of 188. pages, and is the one alluded to by N. Morton. both of them made a part of the American library given by White Kennett in 1713. to the Society for the propagation of the gospel in foreign parts. this society, being a chartered one, still, as I believe, existing, and probably their library also, I suppose that these and the other books of that immense collection, the catalogue of which occupies 275. pages 4to are still to be found with them.If any research I can hereafter make should ever bring to my knolege any thing more of Wollaston, I shall not fail to communicate it to you. ever, and affectionately your’s
          
            Th:
            Jefferson
        